   Case: 1:21-cv-00973 Document #: 12-1 Filed: 04/19/21 Page 1 of 2 PageID #:187




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


JIAXING ZICHI TRADE CO., LTD,                       Case No.: 1:20-cv-00973

                                                    Hon. Martha M. Pacold
                       Plaintiff,
                                                    Magistrate Judge Hon. Young B. Kim
       v.


LING YANG, d/b/a Emperor Goose, CAO ZI
QI, d/b/a FADSHOW, and SHANSHAN MA,
d/b/a Raddzo, and DOES 1-50, inclusive,


                       Defendants.


                            DECLARATION OF EDWARD CHEN

       I, Edward Chen, hereby declare as follows:

       1.      I am a Senior Counsel with YK Law LLP, and I serve as lead counsel for Plaintiff

Jiaxing Zichi Trade Co., Ltd (“Plaintiff”) in the above-named action. I am admitted to practice

before the United States District Court for the Northern District of Illinois. I make this Declaration

in Support of Plaintiff’s Motion for Entry of a Preliminary Injunction. Except as otherwise

expressly stated to the contrary, I have personal knowledge of the following facts and, if called as

a witness, I could and would competently testify to the following facts.

       2.      On March 29, 2021, third-party subpoena notices were served upon Amazon.com

by and through the registered agent for Amazon.com. I am actively engaged in communications

with legal representatives for Amazon.com and am actively working with said representatives to

ensure that the accounts for the Defendants are properly restrained pursuant to the TRO that was

granted by the Court in this matter.


                                                      1
   Case: 1:21-cv-00973 Document #: 12-1 Filed: 04/19/21 Page 2 of 2 PageID #:188




       3.      Exhibit 1 attached hereto is a true and correct copy of unpublished decisions cited

in Plaintiff’s Memorandum of Law in Support of Motion for Preliminary Injunction.

       4.      Since entry of the TRO, Plaintiff has been working towards obtaining information,

including the identification of the owners of the Defendants’ Amazon accounts which were

offering for sale and/or are selling infringing products.

       5.      Based upon preliminary estimates of the total number and amount of sales by the

Defendants, I believe that any amounts that may ultimately be awarded Plaintiff should Plaintiff

prevail in this matter far exceeds any amount contained in any of the Defendants’ frozen Amazon

accounts.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct, and that this declaration was executed on this 19th day of April 2021

in Los Angeles, California.

                                          /s/ Edward Chen
                                            Edward Chen




                                                      2
